Citation Nr: 0615006	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-17 987	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including coronary artery disease.

2.  Entitlement to service connection for a bilateral leg 
disorder, including as secondary to a service-connected 
chronic low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from October 1980 to 
May 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from August 2003 and December 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

To support his claim, the veteran has since testified in 
November 2005 at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  The transcript of 
that proceeding is of record.

Unfortunately, further development of the evidence is 
required concerning the veteran's claims for service 
connection.  So, for the reasons discussed below, they are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The obtained the veteran's treatment records from the VA 
Medical Center (VAMC) in Seattle, Washington, dated through 
July 2005.  But it appears that still additional, even more 
recent, records need to be obtained.  He testified at his 
November 2005 hearing that he had obtained additional, more 
recent, treatment at this VAMC for both his heart and legs, 
and indeed that he was scheduled for further testing and 
evaluation later that month.  These additional VA medical 
records may contain important medical evidence or 
confirmation of his assertions concerning the origin of his 
disabilities at issue.



VA must make a "reasonable effort" to obtain these and 
other relevant records.  And if, per chance, the RO did make 
a reasonable effort to obtain the veteran's VA medical 
records, but they were unavailable, there is no indication 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA 
is deemed to have constructive knowledge of all VA records, 
such records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").

Furthermore, the veteran has not yet been afforded a VA 
examination to determine the nature, severity, and etiology 
of his heart disorder - including coronary artery disease.  
In this regard, the medical evidence remains unclear as to 
whether this condition is causally or etiologically related 
to his military service - including his episode of chest 
pain in 1981, diagnosed as intercostals chondritis of the 
right side.  And in February 2005, the veteran's treating 
physician at the VAMC provided a statement regarding the 
origin of his coronary artery disease, noting he underwent a 
triple vessel bypass in 2003 and also had Type-II diabetes 
mellitus.  The VA physician also noted there was no family 
history of heart disease in any of the veteran's 1st degree 
relatives, but that he had a history of heavy smoking since 
age 17, elevated cholesterol, and previously undiagnosed 
diabetes, which put him at risk for coronary artery disease.  
This physician concluded that it was likely the veteran had 
coronary artery disease prior to presenting to the VAMC in 
2003, as coronary artery disease did not "develop 
overnight," and that the exact onset was impossible to 
determine without additional information, although "several 
years seem[ed] plausible."  This physician, though, did not 
review the veteran's claims file for his pertinent medical 
and other history.  And of equal or even greater 
significance, this physician did not indicate whether the 
heart disease is etiologically related or dates back to the 
veteran's military service.  So medical comment is needed 
concerning this.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).



Additionally, the veteran also has not yet been afforded a VA 
examination to determine the nature, severity, and etiology 
of his bilateral leg disorder.  In particular, the Board 
notes that his service medical records are negative for 
complaints, treatment, or diagnoses of a bilateral leg 
disorder.  Since service, according to VA medical records, he 
has complained of bilateral leg pain and weakness related to 
his service-connected low back disorder, but EMG testing was 
negative for evidence of lumbar radiculopathy.  However, 
during his hearing before the undersigned VLJ, he testified 
that his treating provider at the VAMC told him that his 
bilateral leg disorder is due to his service-connected low 
back disorder.  

Other records, as mentioned, show the veteran has been 
diagnosed with Type II diabetes mellitus and that he was 
treated for cellulitis of the right leg following his 2003 
coronary artery bypass graft.  So it remains unclear whether 
his leg disorder is causally or etiologically related to his 
military service, including to his service-connected low back 
disorder.  Consequently, a medical opinion is needed to 
resolve this medical issue, as well.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.



In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection 
(i.e., the first three elements discussed in 
Dingess/Hartman), but only on a direct incurrence in service 
basis.  The RO failed to include an explanation of the 
evidence needed to substantiate a claim of secondary service 
connection as this pertains to the alleged bilateral leg 
disorder.  See 38 U.S.C.A. § 5103A(a).  See also VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), Part III, 
Chapter 1.  Nor did the RO provide the veteran with an 
explanation of the evidence necessary to establish a 
disability rating or effective date for the disabilities 
claimed on appeal, in the event they are service connected.

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (failure by the BVA to enforce compliance 
with the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  
Unfortunately, the Board, itself, cannot correct this 
procedural due process deficiency; rather, the RO must.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish service 
connection for a bilateral leg disorder, 
including as secondary to the already 
service-connected low back disorder, as 
well as containing an explanation of the 
evidence necessary to establish a 
disability rating and effective date for 
both of the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  Obtain the complete records of the 
veteran's treatment since July 2005 for 
his heart disorder and bilateral leg 
disorder from the VAMC in Seattle.  
If these records are unavailable, simply 
do not exist, or further attempts to 
obtain them would be futile, document 
this in the claims file.  See 38 U.S.C.A. 
§ 5103A(b).  

3.  Schedule the veteran for a VA 
cardiovascular examination to obtain a 
medical opinion concerning the nature, 
severity, and etiology of his heart 
disorder, including coronary artery 
disease.  The VA examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) this disorder is 
related to the veteran's service in the 
military and, in particular, his 
treatment for chest pain in 1981.  This 
determination should take into 
consideration his medical, occupational, 
and recreational history prior to, during 
and since his military service.  
And to facilitate making this 
determination, please review all relevant 
evidence in the claims file, including a 
copy of this remand.  Conduct all 
diagnostic testing and evaluation needed 
to make this determination.  

The basis of the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  If 
an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.

4.  Also schedule a VA orthopedic 
examination to determine the nature, 
severity, and etiology of the veteran's 
bilateral leg disorder.  Review all 
records associated with the claims file.  
Conduct all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner.  The examiner should review 
the results of any testing prior to 
completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  

Based on this review, please provide an 
opinion as to whether the veteran's 
bilateral leg disorder is causally 
or etiologically related to his military 
service, including his service-connected 
low back disorder.  This determination 
should take into consideration his 
medical, occupational, and recreational 
history prior to, during and since his 
military service.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




